DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with David Buck on 09/07/22.
The application has been amended as follows: 
Claim 20 is canceled.
Claim 19 has been amended (see below).
	19. A method of assembling a tibial prosthesis for a knee arthroplasty, the method comprising: providing a tibial bearing component having medial and lateral proximal articular surfaces and an opposing distal surface, wherein the tibial bearing component defines a peripheral opening between the medial and lateral proximal articular surfaces and the distal surface; passing an insert through the peripheral opening and into a recess formed in a tibial bearing component; engaging a portion of the insert with the tibial bearing component while having wings of the insert received in corresponding grooves that are part of the recess; engaging the tibial bearing component with a tibial baseplate; ; and wherein fastening the insert to the tibial baseplate includes passing a fastener through a proximal surface region located between medial and lateral proximal articular surfaces of the tibial bearing component.

Allowable Subject Matter
Claims 19 and 21-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/9/22